 


109 HR 6179 IH: Bounty Hunter Responsibility Act of 2006
U.S. House of Representatives
2006-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6179 
IN THE HOUSE OF REPRESENTATIVES 
 
September 26, 2006 
Mr. Andrews introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To clarify that bail bond sureties and bounty hunters are subject to both civil and criminal liability for violations of Federal rights under existing Federal civil rights law, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Bounty Hunter Responsibility Act of 2006. 
2.Clarification of application of civil rights laws 
(a)In generalFor purposes of section 1979 of the Revised Statutes of the United States (42 U.S.C. 1983), section 242 of title 18, United States Code, and other Acts of Congress providing civil or criminal liability for the deprivation of federally protected rights under color of any statute, ordinance, regulation, custom, or usage, of a State— 
(1)a surety on a bail bond; 
(2)an employee of such surety; or 
(3)any bounty hunter;seeking to obtain or exercise custody over a person admitted to bail under the laws of a State is acting under color of a statute, ordinance, regulation, custom, or usage of that State. 
(b)Employment relationshipFor the purposes of subsection (a), a bounty hunter, if acting as an independent contractor with a surety, is not an employee of that surety. 
3.Notification to law enforcementIt shall be the duty of each surety on a bail bond, each agent of such surety, and each bounty hunter, who, in a State, personally seeks to obtain or exercise custody over a person admitted to bail outside that State, before commencing activities in that State, to inform the local law enforcement agency of the presence of such surety, agent, or bounty hunter, and of the intention of that surety, agent, or bounty hunter to seek to obtain or exercise custody over that person. This requirement does not preempt any additional requirements imposed on any such surety, agent, or bounty hunter by such State. 
4.Model guidelines 
(a)In generalNot later than 180 days after the date of enactment of this Act, the Attorney General shall publish in the Federal Register model guidelines for the State control and regulation of persons employed or applying for employment as bounty hunters. In developing such guidelines, the Attorney General shall consult with organizations representing— 
(1)State and local law enforcement officers; 
(2)State and local prosecutors; 
(3)the criminal defense bar; 
(4)bail bond agents; 
(5)bounty hunters; and 
(6)corporate sureties. 
(b)RecommendationsThe guidelines published under subsection (a) shall include recommendations of the Attorney General regarding whether a person seeking employment as a bounty hunter should be— 
(1)allowed to obtain such employment if that person has been convicted of a felony offense under Federal law, or of any offense under State law that would be a felony if charged under Federal law; 
(2)required to complete successfully a State approved basic certification course in the criminal justice system; 
(3)required to complete successfully a handgun training course; or 
(4)required to submit to a fingerprint-based criminal background check prior to entering into performance of duties pursuant to employment as a bounty hunter. 
5.DefinitionsAs used in this Act— 
(1)the term bounty hunter means a person, other than a public official engaging in official duties, who, for compensation or a reward from a surety on a bail bond or an agent of such a surety, seeks to obtain or exercise custody over another person for purposes of criminal judicial proceedings; and 
(2)the term State includes any territory or possession of the United States and the District of Columbia. 
 
